*622ORDER
PER CURIAM.
Plaintiff, Clarence E. Swarthout, Jr. (Plaintiff), appeals from a judgment entered upon the jury verdict in his personal injury action. Plaintiffs car was struck by a car driven by Defendant, Maureen Elizabeth Scheidt (Defendant Scheidt), whose car was struck by second Defendant, William Paul McNaughten (Defendant McNaughten). The jury found Plaintiff 33 1/3% at fault, Defendant Scheidt 33 1/3% at fault, and Defendant McNaughten 33 1/3% at fault. The jury found Plaintiffs damages totaled $3,600. Plaintiff alleges the trial court erred in submitting a comparative fault instruction. We affirm.
We have reviewed the briefs of the parties, the legal file and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).